Name: Council Decision 2011/203/CFSP of 31Ã March 2011 amending Decision 2010/445/CFSP extending the mandate of the European Union Special Representative for the crisis in Georgia
 Type: Decision
 Subject Matter: civil law;  European construction;  international affairs;  Europe
 Date Published: 2011-04-01

 1.4.2011 EN Official Journal of the European Union L 86/72 COUNCIL DECISION 2011/203/CFSP of 31 March 2011 amending Decision 2010/445/CFSP extending the mandate of the European Union Special Representative for the crisis in Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 September 2008, the Council adopted Joint Action 2008/760/CFSP (1) appointing Mr Pierre MOREL European Union Special Representative (EUSR) for the crisis in Georgia until 28 February 2009. (2) On 11 August 2010, the Council adopted Decision 2010/445/CFSP (2) extending the mandate of the EUSR until 31 August 2011. The financial reference amount provided for to cover the expenditure relating to the mandate of the EUSR until that date was set at EUR 700 000. The financial reference amount should be increased to EUR 1 004 000 in order to allow for additional operational needs. (3) Decision 2010/445/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2010/445/CFSP, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure relating to the mandate of the EUSR during the period from 1 September 2010 to 31 August 2011 shall be EUR 1 004 000.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 March 2011. Done at Brussels, 31 March 2011. For the Council The President VÃ LNER P. (1) OJ L 259, 27.9.2008, p. 16. (2) OJ L 211, 12.8.2010, p. 33.